Case 0:18-cv-63035-BB Document 63 Entered on FLSD Docket 07/07/2020 Page 1 of 3



                             i
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 18-cv-63035-BLOOM/Valle

 ERIC WATKINS,

        Plaintiff,
 vs.

 SERGEANT M. BIGWOOD, et al.,

       Defendants.
 __________________________/

                                               ORDER

        THIS CAUSE is before the Court upon Plaintiff’s Objections to the Court’s Order Doc

 60, ECF No. [61] (“Objections”).

        On June 30, 2020, Defendants moved for a seven-day extension of time to respond to

 Plaintiff’s discovery requests, which were due that day. ECF No. [59] (“Motion”). The Motion

 represented that the extension was made in light of the volume of the discovery requested and the

 City of Lauderhill’s limited operations given the pandemic. Id. The Motion also noted that Plaintiff

 opposed an extension of time to respond to the discovery. Id. The Court later granted the Motion

 and extended the discovery response deadline to July 7, 2020. ECF No. [60] (“Order”).

        Plaintiff now objects to the Order because it was entered before he responded to the Motion.

 ECF No. [61]. According to Plaintiff, this “demonstrates that [the Court] has a bias against” him

 and he does not believe that he “can get a fair trial before this Court because this act was blatantly

 willful.” Id. at 1-2. He also states that Defendants did not comply with Local Rule 7.1(a)(3) by not

 making a good faith attempt to confer before filing the Motion. Id. at 2. In Plaintiff’s view, the

 Court did not act in good faith and it should have ordered him to respond to the Motion before it

 entered the Order. Id. He “demand[s]” the Court “correct this most bias[ed] order by ordering the
Case 0:18-cv-63035-BB Document 63 Entered on FLSD Docket 07/07/2020 Page 2 of 3
                                                              Case No. 18-cv-63035-BLOOM/Valle


 defendants to answer Plaintiff’s discovery request by 7/7/20 before 5 pm.” Id. Additionally, he

 requests that the Court recuse itself from this case because “it’s plain to see this Court has a bias

 against Plaintiff and is playing favoritism for the government defendants.” Id.

        Upon review, the Objections are meritless and are overruled. First, Plaintiff cites no

 authority for the proposition that the Court could not rule on the Motion even without his response.

 The Motion was opposed, it requested reasonable relief, and it was filed the day that discovery

 was due. Most notably, Plaintiff now requests that Defendants respond to his discovery requests

 by July 7, 2020, but this is exactly what was requested in the Motion and Ordered by the Court.

 Thus, Plaintiff’s Objections concerning the Motion are baseless. Second, to the extent Plaintiff

 seeks the Court’s recusal, in the form of a motion to recuse, the Objections are procedurally

 improper and substantively lacking. From a procedural standpoint, the Objections do not comply

 with Local Rule 7.1(a)(3), which alone is a sufficient basis to deny the Objections. From a

 substantive standpoint, the Objections fail to show that recusal is appropriate.

        A district judge must recuse “in any proceeding in which [her] impartiality might

 reasonably be questioned.” 28 U.S.C. § 455(a). “Under § 455, the standard is whether an objective,

 fully informed lay observer         would entertain      significant   doubt about     the judge’s

 impartiality.” United States v. Perkins, 787 F.3d 1329, 1342 (11th Cir. 2015) (quoting Thomas v.

 Tenneco Packaging Co., 293 F.3d 1306, 1329 (11th Cir. 2002)). “[T]he general rule is that bias

 sufficient to disqualify a judge must stem from extrajudicial sources.” Id. (citation omitted).

 Moreover, a litigant’s mere displeasure with the Court’s rulings is not a ground for recusal. See,

 e.g., United States v. Berger, 375 F.3d 1223, 1227 (11th Cir. 2004) (“[A]dverse rulings alone do

 not provide a party with a basis for holding that the court’s impartiality is in doubt.”); Jones v.

 Commonwealth Land Title Ins. Co., 459 F. App’x. 808, 811 (11th Cir. 2012) (district judge did not



                                                  2
Case 0:18-cv-63035-BB Document 63 Entered on FLSD Docket 07/07/2020 Page 3 of 3
                                                             Case No. 18-cv-63035-BLOOM/Valle


 abuse discretion where the allegations of judicial bias stemmed solely from the plaintiff’s

 disagreement with the judge’s rulings); Loranger v. Stierheim, 10 F.3d 776, 780-81 (11th Cir.

 1994) (recusal not warranted where “complaints about the trial judge . . . are nothing more than

 complaints about the judge’s timeliness and rulings”). Here, Plaintiff fails to demonstrate any bias

 is present on the part of the Court in ruling on the Motion specifically or in handling this case

 generally. Relatedly, he fails to show any evidence that an objective, fully informed lay observer

 would entertain significant doubt about the Court’s impartiality. Therefore, the Court will not

 recuse itself from this action.

        Accordingly, it is ORDERED AND ADJUDGED that the Objections, ECF No. [61], are

 OVERRULED and DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on July 7, 2020.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Eric Watkins
 7990 Hampton Blvd
 Apt. 110
 North Lauderdale, FL 33068
 Email: kemet121671.ew@gmail.com
 i




                                                  3
